Citation Nr: 0019861	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-03 630A	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) for accrued benefits purposes.

2.  Whether new and material has been submitted to reopen a 
claim for service connection for mechanical low back pain for 
accrued benefits purposes.

3.  Whether new and material has been submitted to reopen a 
claim for service connection for a skin disorder for accrued 
benefits purposes.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), for accrued benefits purposes.

5.  Entitlement to service connection for arthritis for 
accrued benefits purposes.

6.  Entitlement to service connection for hepatitis for 
accrued benefits purposes.

7.  Entitlement to a permanent and total disability rating 
for pension for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  He died on June [redacted], 1997.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claims for 
all of the benefits sought above for accrued benefits 
purposes.  The appellant filed a timely appeal to these 
adverse determinations.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a November 1993 rating decision, the RO originally 
denied the veteran's claims for service connection for lung 
disease, mechanical low back pain, and a skin condition; the 
veteran was notified of this denial in December 1993, but did 
not file a timely appeal.

3.  The evidence received since the RO's November 1993 rating 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

4.  The veteran was diagnosed with PTSD.

5.  The veteran did not engage in combat with the enemy.

6.  There is no credible supporting evidence which confirms 
any of the veteran's claimed inservice stressors.

7.  The claims file contains no competent medical evidence of 
a nexus between the veteran's dysthymia and his period of 
active service.

8.  The claims file contains no competent medical evidence 
that the veteran's arthritis was related to an injury or 
disease incurred in service. 

9.  The claims file contains no competent medical evidence 
that the veteran's hepatitis was related to an injury or 
disease incurred in service.

10.  The veteran's disabilities were not productive of total 
disability and were not sufficient to render the average 
person unable to secure substantially gainful employment.

11.  The veteran was born in 1948, had a high school 
education, and worked for nine years as a nurse's assistant 
at a VA medical center until 1991.

12.  The veteran's disabilities did not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSIONS OF LAW

1.  The November 1993 RO rating decision which denied service 
connection for lung disease, mechanical low back pain, and a 
skin condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the November 1993 RO rating 
decision is not new and material, and the claim for these 
benefits for accrued benefits purposes are not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

4.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD for accrued benefits 
purposes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for arthritis for 
accrued benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim for service connection for hepatitis for 
accrued benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The requirements for a permanent and total disability 
rating for pension for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the appellant contends that she is entitled to 
any accrued benefits that were due the veteran because she is 
his legal widow and since, at the time of his death, he had 
filed claims for, and was entitled to, both service 
connection for multiple disorders and nonservice-connected 
pension.

The law and regulation governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In this case, documentation contained in the 
veteran's claims file confirms that the appellant is the 
veteran's lawful surviving spouse. 

Furthermore, the United States Court of Appeals for the 
Federal Circuit recently concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had either a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.   Jones v. West, 136 F. 3d. 
1296 (Fed. Cir. 1998).  In this case, the veteran was not 
entitled to any accrued benefits under an existing rating or 
decision at the time of his death.  However, the veteran had 
two claims awaiting certification to the Board for appellate 
review by that body, as well as five other claims for 
benefits pending at the RO.  Therefore, the appellant's claim 
for accrued benefits satisfies this requirement.

Finally, under 38 U.S.C.A. § 5121(c), the only procedural 
requirement imposed regarding an appellant's claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. § 
5121(c) (West 1991); 38 C.F.R. § 3.1000(a), (c) (1999).  The 
appellant in this case filed a claim for accrued benefits in 
February 1998, eight months following the veteran's demise in 
June 1997.  She thus meets the one year regulatory 
requirement for filing an accrued benefits claim.  Id. 

Although the appellant's claim for accrued benefits at issue 
in this appeal is separate from the claims that the veteran 
filed prior to his death, the accrued benefits claim is 
"derivative of" those claims and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  As such, only the evidence contained in the claims 
file at the date of the veteran's death may be considered 
with respect to a claim based on accrued benefits.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000(a) (1999).

The Board observes that the RO identified the issues on the 
title page of the SOC as original claims to reopen, claims 
for service connection, and a claim for pension,  rather than 
phrasing them each as a claim for the benefit sought "for 
accrued benefits purposes."  However, the Board notes that 
the legal analysis for evaluating a claim to reopen, a claim 
for service connection, and a claim for pension on a direct 
basis is essentially the same as for evaluating these same 
claims for accrued benefits purposes.  In addition, the Board 
observes that the appellant was properly provided with the 
applicable laws and regulations relating to reopening 
previously denied claims, establishing entitlement to service 
connection, and establishing entitlement to pension benefits.  
As such, the Board finds no prejudice to the appellant in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I.  New and material evidence claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, certain chronic diseases 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

In a November 1993 rating decision, the RO initially denied 
the veteran's claims for service connection for COPD (then 
termed simply "lung disease"), mechanical low back pain, 
and a skin condition on the basis that while the evidence 
showed that the veteran suffered from lung, back and skin 
problems in service, these conditions were acute and 
transitory conditions, residuals of which were not found on 
the veteran's service separation examination.  Furthermore, 
the RO also determined that while the evidence showed current 
diagnoses of lung, back and skin conditions, beginning in 
1993, there was no medical evidence relating these conditions 
back to service, more than 20 years earlier.  

Specifically, the veteran's service medical records showed 
that at the time of a pre-induction physical dated in January 
1968, the examining physician recorded that the veteran 
suffered from shortness of breath, chest pain, and leg craps 
with running.  In early January 1969, the veteran was 
diagnosed with an upper respiratory infection, and three 
weeks later he complained of a non-productive cough.  
However, at the time of the veteran's service separation 
examination in August 1969, his lungs and chest were found to 
be normal.  

Similarly, the veteran's service medical records showed that 
at the time of the pre-induction physical in January 1968, 
the examiner recorded that the veteran suffered from 
occasional low back pain, with no history of injury.  The 
veteran complained of a mild backache in December 1968, and 
of severe back pain when standing for 30 minutes or more in 
August 1969.  However, examination in August 1969 resulted in 
findings of an input deficit, otherwise normal back.  The 
veteran's August 1969 separation examination listed his spine 
and other musculoskeletal system to be normal.

Finally, the veteran's service medical records indicated that 
the veteran complained of a rash of three days' duration on 
his scrotum and thigh.  No diagnosis was rendered.  The 
veteran's August 1969 separation examination noted that his 
skin was normal.

Also considered were three post-service VA examination 
reports, all dated in June 1993.  While these reports 
diagnosed multiple current disorders, including mechanical 
low back pain and eczema on the chest, the examiners did not 
relate these problems back to service, although the veteran 
himself reported that he had suffered from chronic right 
lumbar pain for the previous 20 years.  One examiner also 
noted "chronic bronchitis" in the section reserved for 
medical history, although it is unclear whether this was a 
diagnosis by the examiner or simply medical history as 
reported by the veteran.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in December 1993.  
However, no appeal was filed within one year of notification 
of the November 1993 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A.  Service connection for chronic obstructive pulmonary 
disease (COPD) for accrued benefits purposes

Evidence relevant to the appellant's claim for service 
connection for COPD for accrued benefits purposes submitted 
since the final November 1993 decision until the date of the 
veteran's death includes various VA outpatient treatment 
notes and hospitalization summaries dated from October 1991 
to June 1996.  These notes indicate several diagnoses of 
respiratory ailments, including diagnoses of COPD in November 
1991 and July 1993, and diagnoses of chronic bronchitis in 
May 1992 and October 1994.  However, the only evidence which 
addressed the issue of the onset of the veteran's respiratory 
problems was the July 1993 treatment note, which noted that 
the veteran "presented with a history of chronic cough for 4 
years and shortness of breath since 5 months."  Following an 
examination, the examiner diagnosed COPD, predominantly 
chronic bronchitis.

The Board finds that there is nothing contained in this 
newly-submitted evidence which relates the veteran's post-
service respiratory disorder, first shown by the record in 
November 1991, to his period of active duty service some 22 
years earlier.
Indeed, the only newly-received evidence which would tend to 
relate the veteran's respiratory disorder to his active duty 
service is his own assertions, particularly as set forth in a 
statement in support of claim received in July 1996, to the 
effect that he believed that his COPD was related to the 
chronic coughing and difficulty breathing he was treated for 
in service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran was not shown to be a medical expert, he was 
not qualified to express an opinion regarding any medical 
causation of his post-service respiratory disorder.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final November 1993 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a respiratory 
disorder at the time of the veteran's death, there is still 
no competent medical evidence linking this disorder to his 
military service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for COPD for accrued benefits purposes.  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for service connection for COPD for 
accrued benefits purposes.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

B.  Service connection for mechanical low back pain for 
accrued benefits purposes

Evidence relevant to the appellant's claim for service 
connection for mechanical low back pain for accrued benefits 
purposes submitted since the final November 1993 decision 
until the date of the veteran's death includes various VA 
outpatient treatment notes and hospitalization summaries 
dated from October 1991 to June 1996.  None of these records 
indicate any treatment for, or diagnoses of, low back 
problems.  A VA hospital summary dated in June 1993 did note 
that the veteran had a "history of" chronic low back pain, 
but also noted that "[t]here were no acute distress signs of 
any physical problems during the hospital course," and did 
not render a diagnosis of any back problems.  These records 
also include a VA x-ray report, dated in June 1993, which 
appears to have been performed during the veteran's VA spine 
examination noted previously.  This report showed a normal 
bony appearance of the lumbosacral spine.

The Board finds that there is nothing contained in this 
newly-submitted evidence which relates the veteran's post-
service low back disorder, first shown by the record in June 
1993, to his period of active duty service some 24 years 
earlier.
Indeed, the only newly-received evidence which would tend to 
relate the veteran's mechanical low back pain to his active 
duty service is his own assertions, particularly as set forth 
in a statement in support of claim received in July 1996, to 
the effect that he believed that his low back pain was 
related to lifting heavy ammunition boxes, equipment, and 
weapons in service.  Once again, the Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but as the veteran was not a medical expert, he 
was not qualified to express an opinion regarding any medical 
causation of his low back disorder.  See Espiritu, 2 Vet. 
App. at 494-5.  Furthermore, where, as here, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray, 5 Vet. App. 
at 214.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final November 1993 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a low back disorder 
at the time of the veteran's death, there is still no 
competent medical evidence linking this disorder to his 
military service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for mechanical low back pain for accrued 
benefits purposes.  The Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application for a claim for service 
connection for mechanical low back pain for accrued benefits 
purposes.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

C.  Service connection for a skin disorder for accrued 
benefits purposes

Evidence relevant to the appellant's claim for service 
connection for a skin disorder for accrued benefits purposes 
submitted since the final November 1993 decision until the 
date of the veteran's death includes various VA outpatient 
treatment notes and hospitalization summaries dated from 
October 1991 to June 1996.  These records indicate that in 
July 1994, the veteran presented with complaints of a rash on 
his underarms and chest.  Following an examination, the 
examiner diagnosed possible tinea cruris.  No opinion 
regarding the etiology of this disorder was provided.

The Board finds that there is nothing contained in this 
newly-submitted evidence which relates the veteran's post-
service low back disorder, first shown by the record in June 
1993, to his period of active duty service some 24 years 
earlier.
Indeed, the only newly-received evidence which would tend to 
relate the veteran's skin disorder to his active duty service 
is his own assertions, particularly as set forth in a 
statement in support of claim received in July 1996, to the 
effect that he believed that his skin disorder was incurred 
in Vietnam, possibly due to exposure to Agent Orange or some 
other source.  Once again, the Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but as the veteran was not a medical expert, he 
was not qualified to express an opinion regarding any medical 
causation of his skin disorder.  See Espiritu, 2 Vet. App. at 
494-5.  Furthermore, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray, 5 Vet. App. at 214.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final November 1993 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a skin disorder at 
the time of the veteran's death, there is still no competent 
medical evidence linking this disorder to his military 
service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a skin disorder for accrued benefits 
purposes.  The Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for service connection for a skin 
disorder for accrued benefits purposes.  See Graves v. Brown, 
8 Vet. App. 522, 524-525 (1996) and Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

II.  Service connection claims

A.  Service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), for accrued 
benefits purposes

As an initial matter, the Board observes that the veteran's 
claim for service connection for PTSD was originally denied 
in the same November 1993 rating decision which first denied 
the veteran's claims for service connection for the benefits 
sought above.  In February 1994, following the receipt of 
additional medical evidence, the RO issued a new rating 
decision which determined that new and material evidence had 
not been received sufficient to reopen the veteran's 
previously-denied claim for service connection for PTSD.  
This decision was then appealed by the veteran to the Board.  
However, since the original November 1993 rating decision had 
not yet become final, it appears that the RO erred in terming 
the veteran's claim as a claim to reopen.  Furthermore, it 
appears that the RO subsequently recognized this fact, since 
both its statement of the case and a later rating decision 
phrased the issue as entitlement to service connection for 
PTSD.  Therefore, the Board shall address the issue as such 
on appeal.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
post-traumatic stress disorder (PTSD) requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the Cohen criteria, the veteran met his burden of 
submitting a well-grounded PTSD claim because he submitted 
medical evidence of a current PTSD disability; lay evidence 
(presumed to be credible to establish well-groundedness) of 
an inservice stressor, which in a PTSD case is the equivalent 
of inservice incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability, 
in the form of diagnoses by VA medical personnel.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); and King v. Brown, 5 Vet. App. 19, 21 (1993).  
Because the claim was well grounded, the VA had a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); EF v. Derwinski, 1 Vet. App. 324 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Evidence relevant to the appellant's claim for service 
connection for PTSD for accrued benefits purposes includes 
the veteran's service medical records, which are negative for 
any reported complaint or diagnosis of, or treatment for, 
PTSD.  However, these records do indicate that in August 
1969, the veteran was diagnosed with paranoid personality 
disorder, and, according to his separation examination 
report, was subsequently discharged from the Army due to "an 
inability to adequately adjust to remain suitable for 
retention."

Relevant post-service evidence includes various VA outpatient 
treatment notes and hospitalization summaries dated from 
October 1991 to June 1996, which indicate multiple diagnoses 
of PTSD beginning in February 1993.  These records also 
reflect that the veteran participated in PTSD therapy 
sessions for treatment of this disorder.  The stressors 
reported by the veteran at the time of examinations and 
during an RO hearing in December 1994 include the following 
five incidents:

1)  A good friend of the veteran, nicknamed "[redacted]," 
replaced the veteran on walking point and was killed when he 
stepped on a booby trap.  The veteran felt guilty, and held 
himself responsible for his friend's death.

2)  The veteran, overwhelmed with grief over his friend's 
death, and feeling that his comrades blamed him for 
[redacted] death, went AWOL.  Upon his return, he was placed 
in a holding tank, and shortly thereafter the unit came under 
rocket attack.  The veteran was trapped in the holding tank, 
and was both unable to escape to safety himself as well as 
being unable to help those around him.

3)  The veteran was subsequently placed on recovery duty, 
retrieving dead soldiers and body parts and placing them in 
body bags.

4)  The veteran then went with fellow soldiers to a 
neighboring village, where they fired on the villagers.  The 
veteran knew some of these villagers and was confused about 
the entire situation.

5)  The veteran was exposed to "incoming" throughout his 
tour of duty in Vietnam.

As noted above, several examiners diagnosed the veteran as 
suffering from PTSD, which they related to his reported 
military experiences in Vietnam.  Therefore, the Board's 
analysis must turn to the remaining issue of whether the 
record contains evidence that the claimed inservice stressors 
actually occurred.
 
Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  Furthermore, 
his military occupational specialty (MOS) while stationed in 
Vietnam was listed as "equipment storage specialist," which 
is not a specialty which is, on its face, indicative of a 
combat role.  Moreover, the veteran's service records, 
including the service personnel records contained in the 
veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.

In May 1993, the RO sent the veteran a stressor development 
letter, in which the veteran was asked to provide "[a] 
complete detailed description of the specific traumatic 
incident(s) which produced the stress that resulted in your 
claimed post traumatic stress disorder, including dates and 
placed the incident(s) occurred, and the unit [] to which you 
were assigned or attached at that time.  If the incident(s) 
involved the death of one or more friends, furnish their 
names."  

Following the receipt of the veteran's response later that 
month, the RO issued a rating decision which denied the 
veteran's claim.  At that time, the RO indicated that the 
veteran's personality disorder, diagnosed in service, was not 
a disease or injury in the meaning of applicable legislation 
for disability compensation purposes, 38 C.F.R. §§ 4.9, 4.127 
(1999), and thus could not be considered a disability for VA 
compensation purposes.  The RO further indicated that at that 
time, there was no clear diagnosis of PTSD.  However, the RO 
stated that even if a diagnosis of PTSD had been definitively 
established, "reasonably supportive evidence of a stressor 
during the veteran's active service in the Army sufficient to 
merit a diagnosis of a related PTSD [disorder] is not 
demonstrated."  The RO observed that although the veteran 
had reported the death of a friend in Vietnam, he had not 
provided the name of this soldier, and thus verification of 
this incident was not possible.

The RO made a similar conclusion following the veteran's 
hearing in December 1994.  In a hearing officer's decision 
dated in February 1995, the hearing officer concluded that 
"[w]hile the veteran testifies that while in Vietnam his 
friend got killed by a booby trap, he was subjected to 
incoming mortars while in a conex box, went off shooting 
everywhere in a village and had to put bodies in body bags 
twice a week; the veteran does not provide information about 
these incidents which is specific enough so that they might 
be verified by the United States Army and Joint Services 
Environmental Support Group [now the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)]."   

A review of the record indeed reveals that none of the 
veteran's alleged stressors have been verified.  Although he 
reported the death of one soldier, and having seen the 
corpses of others, he did not provide the names, dates, and 
places of these incidents.  As such, as noted by the RO, a 
submission of these reports to the USASCRUR for verification 
of these incidents could not have resulted in official 
corroboration of these accounts.  

Similarly, the veteran reported in general terms that his 
unit came under repeated incoming rocket attacks, including 
while he was imprisoned in a holding tank.  Again, absent 
some indication of a timeframe for these reported attacks, 
verification of these incidents is not possible.  

Finally, the veteran's report that he was engaged in recovery 
of dead soldiers is not verified by any of the official 
service records, and is not a duty that would normally be 
associated with the veteran's MOS as a equipment storage 
specialist, as listed on his DD Form 214, or his principal 
duty assignments as a pack crating specialist and an 
engineering equipment mechanic, as listed in his 201 File.  

Therefore, since the Board has found that the PTSD diagnoses 
which were linked to specific inservice stressors were not 
based on stressors which have been verified by credible 
supporting evidence, the appellant's claim for service 
connection for PTSD for accrued benefits purposes does not 
meet the requirements of 38 C.F.R. § 3.304(f) and must be 
denied.

With regard to the claim for service connection for an 
acquired psychiatric disorder other than PTSD, the Board 
first notes that the rating decision in November 1993 denied 
the veteran's claims of entitlement to service connection for 
alcohol dependence, substance abuse disorder, and personality 
disorder.  The veteran did not appeal that decision to the 
Board, nor did he ever attempt to reopen those claims.  
Therefore, as he did not have a claim pending at the time of 
his death relating to those disabilities, the issues of 
entitlement to service connection for alcohol dependence, 
substance abuse disorder, and personality disorder for 
accrued benefits purposes are not before the Board.  Jones.

In July 1996, in response to an inquiry by the RO concerning 
the claims he was asserting, the veteran stated that he was 
claiming service connection for "a nervous condition" as 
well as PTSD.  The record reveals that, during VA 
hospitalization of the veteran in May and June 1996, he 
received a diagnosis of dysthymic disorder.  The Board finds 
that the veteran's claim for service connection for a nervous 
condition was a claim for service connection for dysthymic 
disorder.  That claim is not well grounded, because there is 
no medical evidence that the disorder was related in any way 
to the veteran's period of active service. Accordingly, it is 
the decision of the Board that the appellant has failed to 
meet her initial burden of submitting evidence of a well-
grounded claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD for accrued 
benefits purposes, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the appellant's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).


B.  Service connection for arthritis for accrued benefits 
purposes

Evidence relevant to the appellant's claim for service 
connection for arthritis for accrued benefits purposes 
included the veteran's service medical records, which are 
negative for any reported complaints or diagnoses of, or 
treatment for, arthritis.

The first evidence of a diagnosis of arthritis contained in 
the record is found in a VA hospital summary dated in June 
1993, at which time the examiner stated that the veteran was 
being followed by the ward medical consultant for gouty 
arthritis.  It appears that the diagnosis of arthritis was 
subsequently repeated in a treatment note dated in October 
1994, although the physician's writing is difficult to read.  
However, neither examiner discussed the etiology of the 
veteran's arthritis, or related it in any way to his military 
service.

Therefore, the Board has found no medical evidence which 
relates the veteran's post-service gouty arthritis, first 
shown by the record in June 1993, to his period of active 
duty service some 24 years earlier.  Indeed, the only 
evidence which would tend to relate the veteran's arthritis 
to his active duty service is his own assertions, 
particularly as set forth in a statement in support of claim 
received in July 1996, to the effect that he believed that 
his arthritis was caused by sleeping on the ground in damp, 
sometimes wet clothing in Vietnam, where the climate was cold 
and damp.  Once again, the Board does not doubt the sincerity 
of the veteran's belief in this claimed causal connection, 
but as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his arthritis.  See Espiritu, 2 Vet. App. at 
494-5.  Thus, the Board finds that the veteran's contention 
that his post-service arthritis was related to the sleeping 
and weather conditions while in the military cannot be 
accepted as competent evidence.

Accordingly, it is the decision of the Board that the 
appellant has failed to meet her initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for arthritis for accrued benefits purposes, and 
the claim must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the appellant's claim.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the appellant's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the appellant in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for arthritis for accrued benefits purposes.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

C.  Service connection for hepatitis for accrued benefits 
purposes
 
Evidence relevant to the appellant's claim for service 
connection for hepatitis for accrued benefits purposes 
included the veteran's service medical records, which are 
negative for any reported complaints or diagnoses of, or 
treatment for, hepatitis.

The first evidence of a diagnosis of hepatitis is found in a 
VA hospital summary dated in February 1993, at which time 
chronic hepatitis B was diagnosed.  This diagnosis was 
subsequently confirmed in several VA outpatient treatment 
notes and hospital summaries later that year.  However, no 
etiology of this disorder was provided by examiners, although 
many examiners noted the veteran's history of intravenous 
drug abuse and heroin addiction, beginning in approximately 
1983, when discussing his hepatitis.  

Therefore, the Board has found no medical evidence which 
relates the veteran's post-service hepatitis disorder, first 
shown by the record in February 1993, to his period of active 
duty service some 24 years earlier.  Indeed, the only 
evidence which would tend to relate the veteran's hepatitis 
disorder to his active duty service is his own assertions, 
particularly as set forth in a statement in support of claim 
received in July 1996, to the effect that he believed that 
his hepatitis was related to the consumption of certain 
unspecified foods in Vietnam.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran was not a medical 
expert, he was not qualified to express an opinion regarding 
any medical causation of his hepatitis.  See Espiritu, 2 Vet. 
App. at 494-5.  Thus, the Board finds that the veteran's 
contention that his post-service hepatitis was related to the 
food he ate while in the military cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the 
appellant has failed to meet her initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for hepatitis for accrued benefits purposes, and 
the claim must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the appellant's claim.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the appellant's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  The Board has therefore 
considered whether the appellant has been given adequate 
notice to respond, and if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the appellant in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for hepatitis for accrued benefits purposes.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

III.  Pension claim

Under the provisions of 38 U.S.C.A. § 1521(West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a) and 4.15 
(1999).  This requires rating, and then combining, each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  A veteran who suffers the 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or the sight in both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes. 38 C.F.R. § 4.15 (1999).  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by establishing that he or she 
has a lifetime impairment precluding him or her from securing 
and following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  Full consideration 
must be given to unusual physical or mental effects in 
individual cases.  38 C.F.R. § 4.15 (1999).  However, if 
there is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to at least 70 percent.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular evaluation 
for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (1999).

Initially, however, pension claims, like other claims for VA 
benefits, must be well grounded or capable of substantiation.  
Generally, in addition to qualifying wartime service, a well-
grounded pension claim requires a completed VA pension 
application as to income, the requisite total disability 
rating when all nonservice-connected disabilities are 
properly evaluated, and plausible evidence of record that the 
veteran cannot work due to health problems.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In denying entitlement to nonservice-connected pension 
benefits in a rating decision dated in August 1998, the RO 
assigned a 30 percent rating for PTSD and dysthymia under 
Diagnostic Code (DC) 9411, a 20 percent rating for mechanical 
low back pain under DC 5299-5295, a 20 percent rating for a 
seizure disorder under DC 8910, a 10 percent rating for 
hypertension under DC 7101, and noncompensable (zero percent) 
ratings for the following disorders:  a skin disorder under 
DC 7806; COPD under DC 6699-6600; arthritis under DC 5017; 
hepatitis under DC 7345; and bilateral foot pain under DC 
5299-5276.  The combined rating for the veteran's nonservice-
connected disabilities was calculated to be 60 percent.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude an average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

A.  PTSD/Dysthymia

Evidence relevant to the level of severity of the veteran's 
PTSD and dysthymia at the time of his death includes VA 
hospital summaries reflecting hospitalization from October to 
November 1995 and from May to June 1996.  At the time of 
hospitalization in October 1995, it was noted that the 
veteran had recently completed a PTSD Rehabilitation Program, 
a seven-week trauma-focused program within the Stress 
Disorder Treatment Unit.  On mental status examination, the 
veteran was oriented to all three spheres and cooperative, 
with good eye contact and hygiene.  His speech was normal, 
and there was no thought disorder.  His affect was normal and 
appropriate, and his mood was euthymic.  There were no 
suicidal or homicidal ideations, delusions, or 
hallucinations.  Both insight and judgment were deemed to be 
good.  The examiner noted that the veteran was compliant and 
cooperative with his treatment, and was stable on discharge.  
The examiner rendered Axis I diagnoses of PTSD and alcohol 
abuse, and assigned a Global Assessment of Functioning (GAF) 
score of 70 - 80.

At the time of admission in May 1996, the veteran complained 
of feeling stressed, scared, and depressed, with poor sleep 
and poor appetite.  He also stated that he felt suicidal 
sometimes and mentioned that he was hearing voices.  The 
examiner noted that the veteran had a long history of PTSD, 
depression, and heavy alcohol and drug abuse.  The examiner 
also noted that the veteran had recently married, was 
unemployed, and was receiving Social Security disability 
benefits for his back problems and substance abuse.  On 
mental status examination at discharge, the veteran was 
conscious, alert, and oriented to all three spheres.  He was 
cooperative , with fair grooming and hygiene.  His mood was 
euthymic, with organized and appropriate thoughts.  His 
speech was fluent and of normal rate and rhythm.  He had no 
auditory or visual hallucinations, and no suicidal or 
homicidal ideation.  His insight and judgment were good, and 
his cognitive functioning was intact.  The examiner rendered 
Axis I diagnoses of PTSD and dysthymic disorder, and assigned 
a GAF of 60 - 71.

The veteran's PTSD/dysthymia has been evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.132,  DC 
9411.  Pursuant to the rating criteria in effect at the time 
the veteran perfected his appeal, a 30 percent rating was 
warranted if a veteran's PTSD/dysthymia caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that prior to 
the veteran's death, his PTSD/dysthymia caused definite 
social and industrial impairment.  There is evidence that the 
veteran had trouble socializing, and was easily stressed.  He 
also reported that he was depressed and anxious, and stayed 
home all the time, refusing to leave even to go shopping.  
However, on mental status examination, the veteran's 
symptomatology was limited, with most areas deemed 
essentially normal.  The Board thus finds that the veteran's 
impairment was, at best, moderately large in degree.

Furthermore, this level of severity is consistent with the 
GAF scores assigned to the veteran's PTSD, which on recent 
examinations have ranged from a low of 60 to a high of 80.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 61 to 70 is assigned when overall 
functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 is assigned when 
overall functioning is characterized by symptoms which, if 
present, are transient and expectable reactions to 
psychosocial stressors (i.e., difficulty concentrating after 
family argument), causing no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).

However, the Board finds that the veteran's PTSD/dysthymia 
did not cause considerable social and impairment, as 
contemplated by a 50 percent rating under the former criteria 
of DC 9411.  Although the veteran did suffer from some social 
impairment, the Board notes that he was married in 1995.  
Furthermore, the relatively high GAF scores, described above, 
do not reflect considerable industrial impairment due to the 
veteran's PTSD/dysthymia. 

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, as codified at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52,695-52,702 (1996). The new criteria for 
evaluating service-connected psychiatric disabilities is 
codified at newly designated 38 C.F.R. § 4.130.  61 Fed. Reg. 
52,700-1.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Therefore, an analysis 
under the new regulations is required in this case.

Under the revised criteria for evaluating psychiatric 
disorders, a 30 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence reveals that the veteran suffered 
from many of the symptoms contemplated by a 30 percent 
rating, such as a depressed mood, anxiety, suspiciousness, 
and chronic sleep impairment.  However, he was not found to 
suffer from the symptoms contemplated by a 50 percent rating.  
On the contrary, the most recent examinations showed that the 
veteran's affect, speech, memory, thinking, and motivation 
were all normal.  Furthermore, the Board notes that the 
relatively high GAF scores most recently assigned are 
consistent with no more than a 30 percent rating under the 
revised criteria of DC 9411.

B.  Mechanical low back pain 

The only medical evidence relevant to the level of severity 
of the veteran's mechanical low back pain at the time of his 
death is the report of a VA spine examination conducted in 
June 1993.  At that time, the veteran complained of pain and 
stiffness in his low back, with difficulty bending forward.  
On examination, there was no spasm of the lumbosacral spine, 
and no evidence of any postural or fixed abnormalities or 
deformities.  Range of motion testing revealed flexion 
forward to 70 degrees, extension backward to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
rotation to 30 degrees.  There was no objective evidence of 
pain on motion, and x-rays of the lumbosacral spine showed no 
bony abnormality.  The examiner diagnosed mechanical low back 
pain.

The veteran's mechanical low back pain has been evaluated as 
20 percent disabling by analogy to the provisions of 38 
C.F.R. § 4.71a, DC 5295.  Pursuant to this code, a 20 percent 
evaluation is warranted for lumbosacral strain which is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the evidence reveals no evidence of muscle spasm 
or loss of lateral spine motion.  However, the veteran did 
complain of back pain and difficulty bending forward.  The 
Board therefore finds that the veteran's mechanical low back 
pain was no more than 20 percent disabling under these 
provisions.  Furthermore, as the veteran was not shown to 
suffer from any of the symptoms contemplated by a 40 percent 
rating, and had no evidence of any skeletal abnormality of 
the spine, a higher, 40 percent rating is not warranted by 
the evidence.

The Board has also considered whether the veteran was 
entitled to a higher rating under other, related code 
sections.  In this regard, the Board has considered the 
application of DC 5292, pursuant to which the severity of 
limitation of lumbar spine motion is evaluated.  However, in 
order to warrant a rating in excess of 20 percent under this 
code, the limitation of lumbar spine motion must be severe.  
Since the veteran's spine motion was only slight to, at best, 
moderate, a higher rating is not warranted under this 
section.

C.  Seizure disorder

Evidence relevant to the level of severity of the veteran's 
seizure disorder at the time of his death includes a VA 
outpatient treatment note dated in June 1996, at which time 
it was noted that the veteran had had a single episode of 
seizure lasting 4 minutes in late May 1996.  However, 
following an examination, the examiner diagnosed an 
essentially normal neurological examination.

It appears that this seizure occurred during the veteran's 
period of VA hospitalization from May to June 1996.  The 
hospital summary for this period of hospitalization noted 
that the veteran had a tonic clonic seizure during his stay 
at the hospital, and that he was unconscious for a few 
seconds, followed by a headache and confusion.  However, 
following an evaluation by neurology, no medication was 
ordered.

The veteran's seizure disorder has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
DC 8910.  Pursuant to this code, a 20 percent rating is 
warranted when a veteran has had at least one major seizure 
in the previous 2 years, or at least 2 minor seizures in the 
last 6 months.  A 40 percent rating is warranted when a 
veteran has had at least one major seizure during the 
previous 6 months or 2 in the previous year, or averaging at 
least 5 to 8 minor seizures weekly.  A 60 percent rating is 
warranted when a veteran has had an average of at least 1 
major seizure in 4 months over the previous year, or 9 to 10 
minor seizures weekly.  An 80 percent rating is warranted 
when a veteran has had an average of at least 1 major seizure 
in 3 months over the previous year, or more than 10 minor 
seizures weekly.  Finally, a 100 percent rating is warranted 
when a veteran has had an average of at least 1 major seizure 
per month over the previous year.

A review of the evidence reveals that in May 1996, the 
veteran had at least 1, and perhaps 2, minor seizures.  There 
is no evidence that he suffered from seizures either before 
or after May 1996.  This frequency more closely corresponds 
to the level of severity contemplated by a 20 percent rating 
under DC 8910.  As the severity and frequency of the 
veteran's seizures has not been greater than described above, 
a 40 percent rating is not warranted.

D.  Hypertension 

Evidence relevant to the level of severity of the veteran's 
hypertension at the time of his death includes the VA 
hospitalization report from the veteran's period of 
hospitalization from May to June 1996.  At that time, the 
examiner noted that the veteran "has history of 
hypertension, well controlled for the last fifteen years and 
currently he is on Quinapril."  

The veteran's hypertension has been evaluated as 10 percent 
disabling under the provisions of Under DC 7101, pursuant to 
which the severity of  hypertensive vascular disease is 
evaluated.  Under this code, as it was in effect at the time 
of the veteran's death, a 10 percent evaluation is warranted 
when the diastolic pressure is predominantly 100 or more, or 
when continuous medication is shown to be necessary for 
control of hypertension, with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent evaluation 
is warranted when the diastolic pressure is predominantly 110 
or more, with definite symptoms.  A 40 percent rating is 
warranted when the diastolic pressure is predominantly 120 or 
more, with moderately severe symptoms.  Finally, a 60 percent 
rating is warranted when the diastolic pressure is 
predominantly 130 or more, with severe symptoms.  

A review of the evidence detailed above reveals that the 
veteran's hypertension had been medically determined to be 
well-controlled with the continuous use of medication.  This 
level of severity warrants a 10 percent rating under DC 7101.  
However, the evidence does not indicate that the veteran's 
diastolic blood pressure has been predominantly at 110 or 
more.  Furthermore, his hypertension has not been found to be 
symptomatic or with complications.  Therefore, an increase to 
20 percent under DC 7101 is not warranted in this case.

E.  Skin disorder

Evidence relevant to the level of severity of the veteran's 
skin disorder at the time of his death includes the report of 
a VA skin examination conducted in June 1993.  At that time, 
the examiner found a hyperpigmented, macular, scaly rash on 
the veteran's chest, with no pustules or drainage.  A 
diagnosis of eczema was rendered.

A July 1994 VA outpatient treatment note indicates that the 
veteran complained of a rash on his chest and underarms.  
Examination revealed slightly erythematous, macular papules 
with raised borders.  The examiner diagnosed questionable 
tinea cruris.

The veteran's skin disorder has been evaluated as zero 
percent (noncompensably) disabling under the provisions of 38 
C.F.R. § 4.118, DC 7806.  Pursuant to DC 7806, a 
noncompensably evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

A review of the evidence reveals that the veteran was found 
to suffer from an essentially asymptomatic to slightly 
symptomatic skin rash over a non-exposed area, i.e., his 
chest and underarms.  This level of severity more closely 
approximates the level of severity contemplated by a 
noncompensable rating under DC 7806.  Since the rash did not 
involve an exposed surface or an extensive area, a 10 percent 
rating is not warranted by the evidence.

F.  COPD

Evidence relevant to the level of severity of the veteran's 
COPD at the time of his death includes several VA treatment 
notes which indicate diagnoses of COPD and bronchitis. A VA 
treatment note dated in July 1993 indicated that the veteran 
complained of a chronic cough and shortness of breath after 
climbing 1 flight of stairs.  However, he stated that he did 
not become short of breath when walking.  There are no 
pulmonary function test results of record.

The veteran's COPD has been evaluated as noncompensably (zero 
percent) disabling by analogy to the former provisions of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6600, pursuant to which 
the severity of bronchitis was evaluated.  Pursuant to the 
criteria of this code in effect at the time the veteran 
perfected his appeal, a noncompensable (zero percent) rating 
was warranted for mild chronic bronchitis, with a slight 
cough, no dyspnea, and few rales.  A 10 percent rating was 
warranted when the disorder was moderate, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent rating was warranted 
for moderately severe chronic bronchitis, with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted for severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  Finally, a 100 percent rating 
was warranted when the disorder was pronounced, with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.

A review of this evidence reveals that the veteran's 
respiratory disorder was characterized by a chronic cough and 
no dyspnea on walking, but some dyspnea on climbing stairs.  
The Board finds that this symptomatology more closely 
corresponds to the criteria for a noncompensable rating under 
the former provisions of DC 6600.  However, given the 
relative lack of symptomatology and findings, the Board finds 
that the veteran's respiratory disorder was not moderate, as 
contemplated by a 10 percent rating.

The Board notes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities, including bronchitis and COPD, as codified at 
38 C.F.R. §§ 4.96-4.97.  See 61 Fed.Reg. 46,720 (1996).  As 
noted previously, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Thus, the Board 
will analyze the severity of the veteran's bronchitis under 
the revised regulations as well.

Under the new, revised criteria of both DC 6600 (for 
bronchitis) and DC 6606 (for COPD), a 10 percent rating is 
warranted when the FEV-1 level is 71 to 80 percent of 
predicted, or the FEV-1 to FVC ratio is 71 to 80 percent, or 
the DLCO (SB) is 66 to 80 percent of predicted.  A 30 percent 
rating is warranted when the FEV-1 level is 56 to 70 percent 
of predicted, or the FEV-1 to FVC ratio is 56 to 70 percent, 
or the DLCO (SB) is 56 to 65 percent of predicted.  A 60 
percent rating is warranted when the FEV-1 level is 40 to 55 
percent of predicted, or the FEV-1 to FVC ratio is 40 to 55 
percent, or the DLCO (SB) is 40 to 55 percent of predicted, 
or the maximum oxygen consumption is 15 to 20 
milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Finally, a 100 percent rating is 
warranted when the FEV-1 level is less than 40 percent of 
predicted, or the FEV-1 to FVC ratio is less than 40 percent, 
or the DLCO (SB) is less than 40 percent of predicted, or the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
there is an episode(s) of acute respiratory failure, or 
outpatient oxygen therapy is required. 

However, as noted above, there are no PFT results of record 
for the veteran.  Furthermore, as the veteran is deceased, it 
is not possible to have such tests conducted at this point.  
Therefore, the Board finds no basis to award a higher 
evaluation under the revised criteria of DC 6600.

G.  Arthritis

The only evidence relevant to the level of severity of the 
veteran's arthritis at the time of his death is the VA 
hospital summary dated in June 1993, which noted that the 
veteran was being followed by the ward medical consultant for 
gouty arthritis, and which diagnosed same.  No findings were 
provided.

The veteran's arthritis has been evaluated as noncompensably 
(zero percent) disabling under the provisions of 38 C.F.R. 
§ 4.71a, DC 5017.  This code states that gout is to be 
evaluated under DC 5002, pursuant to which the severity of 
rheumatoid arthritis is rated.  However, given the complete 
lack of findings related to the veteran's gouty arthritis 
contained in his claims file, the Board finds that an 
evaluation under this code could not result in a compensable 
rating.  Although DC 5002 does not provide for a zero percent 
rating, the Board observes that in every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  Therefore, the Board 
finds that a noncompensable rating is warranted for the 
veteran's arthritis.
 
H.  Hepatitis

Although the veteran's claims file contains several diagnoses 
of hepatitis B, there is no evidence which shows that this 
disorder was in any way symptomatic in the years preceding 
the veteran's death.

The veteran's hepatitis has been evaluated as noncompensably 
(zero percent) disabling under the provisions of 38 C.F.R. 
§ 4.114, DC 7345.  Under this code, a noncompensable 
evaluation is warranted for healed, nonsymptomatic hepatitis.  
As there is no evidence of record that the veteran's 
hepatitis was symptomatic, a noncompensable rating is the 
highest rating warranted.

I.  Bilateral foot pain

Evidence relevant to the level of severity of the veteran's 
bilateral foot pain at the time of his death includes the 
report of a VA general medical examination conducted in June 
1993.  At that time, the veteran reported a 4-year history of 
bilateral ankle and great toe pain with swelling, which had 
been diagnosed as gout.  On examination, the veteran was 
found to have pain in the first metatarsal bilaterally with 
dorsiflexion.  However, his ankles were nontender to direct 
palpation.  The examiner diagnosed bilateral foot pain.

The veteran's bilateral pes planus has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, DC 5276, pursuant to which 
the severity of acquired flatfoot is evaluated.  Because the 
veteran's foot disorder was bilateral, the rating percentages 
for bilateral flatfoot are for application.  Under DC 5276, a 
noncompensable evaluation is warranted for mild flatfoot, 
with symptoms relieved by the use of a built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate 
flatfoot, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  A 30 percent rating is warranted for severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The Board finds that, given the relative lack of objective 
findings on examination, the veteran's foot disorder was no 
more than mild in severity, as contemplated by a 
noncompensable rating under DC 5276.  However, since the 
veteran has not been found to exhibit the criteria for a 10 
percent rating, save for some complaints of pain on flexion 
of the feet, a higher rating is not warranted.

In the analyses set forth above, the Board has determined 
that the ratings currently assigned the veteran's nonservice-
connected disabilities are, in each instance, proper.  
Therefore, the 60 percent combined rating assigned in 
consideration of these disabilities is similarly appropriate.  
Given the foregoing consideration (and even assuming, without 
conceding, that each of the veteran's nonservice-connected 
disabilities was permanent in accordance with 38 C.F.R. 
§ 4.17), the veteran's disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  
Nor has the veteran been shown to suffer from the permanent 
loss of the use of his hands, feet or eyes in accordance with 
the criteria set forth in 38 C.F.R. § 4.15.   Accordingly, on 
the basis of the objective "average person" standard of 
review, a permanent and total disability evaluation is not 
warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of Section 4.16(a).  Since the 
veteran's disabilities have been found to have been 
appropriately rated, and since none of his disabilities has 
been rated as at least 40 percent disabling, the veteran 
cannot be considered permanently and totally disabled on this 
basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2) (1999).  
With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education, and occupational background, the Board notes 
that the veteran was born in 1948, had a high school 
education, and was employed in a number of manufacturing jobs 
after his return from Vietnam.  He was most recently employed 
for 9 years as a nurse's aide at a VA medical center, until 
he stopped working in 1991 and went on Supplemental Security 
Income (SSI) benefits.  He testified that his SSI award had 
"nothing to do with the PTSD," but rather was due solely to 
his back problem and "nervous condition".  

Given the foregoing considerations, the Board is not 
persuaded that the disabilities of this particular veteran, 
considered in the context of a subjective standard of 
entitlement of the benefit sought, were so incapacitating as 
to have precluded any substantially gainful employment, 
particularly sedentary employment where his back would have 
suffered less stress.  Furthermore, the combination of his 
back disorder and his dysthymia has not been shown by 
convincing evidence to have been of such severity as to have 
precluded all forms of substantially gainful employment.  
Accordingly, entitlement to a permanent and total rating for 
pension purposes for accrued benefits purposes is denied.  38 
U.S.C.A. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.342, and Part 4.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b), but finds that there is not an approximate balance 
of positive and negative evidence on the merits of the claim 
so as to warrant resolving all doubt in the appellant's 
favor.


ORDER

New and material evidence having not been submitted, service 
connection for chronic obstructive pulmonary disease (COPD) 
for accrued benefits purposes is denied.

New and material evidence having not been submitted, service 
connection for mechanical low back pain for accrued benefits 
purposes is denied.

New and material evidence having not been submitted, service 
connection for a skin disorder for accrued benefits purposes 
is denied.

Service connection for post-traumatic stress disorder for 
accrued benefits purposes is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for an acquired psychiatric disorder other 
than PTSD for accrued benefits purposes is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis for accrued benefits 
purposes is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hepatitis for accrued benefits 
purposes is denied.

A permanent and total disability rating for pension for 
accrued benefits purposes is denied.




		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

